Dewey, J.
Two objections are taken to the validity of the levy in question. 1st. That it does not appear that the appraisers were duly sworn before entering upon the discharge of .their duty. This objection arises from certain apparent discrepancies in the time of administering the oath, as indicated in the accompanying certificates of the various proceedings connected with the levy, and returned with the doings of the officer making the levy. Taking the return of the officer and that of the appraisers merely, all seems to correspond, and no conflict arises. The only difficulty that would then exist would be the want of the particular averment that the oath was administered .by a justice of the peace ; which was held requisite, in Chamberlain v. Doty, 18 Pick. 495. It becomes necessary, therefore, to refer to the certificates of the magistrates, as to the proper oath being taken by the appraisers ; and they are distinctly referred to by the officer, and adopted and recognized as part of the return of the levy *479Hence arises the difficulty ; the certificate of one magistrate stating the oath to have been administered to two of the appraisers on the 16th of October 1843, a time later than the apparent time of making the levy and appraisement, which purport to have taken place September 25th 1843.
We think two answers may be given to this objection as to the time of administering the oath to the appraisers; or rather, two modes suggest themselves of viewing this apparent difficulty ; either of which sufficiently answers the objection relied on. First. If there be this apparent discrepancy in dates —the certificates of the officer and the appraisers differing from that of the magistrate—the two former, being more especially certificates required by law than that of the magistrate, must control. We are aware that it is said the officer has adopted the certificate of the magistrate, and has therefore vouched for its entire accuracy, as well as to the date as the fact of the administration of the oath. But we think this is not so. Such would have been the result, if the certificate '.f the officer had been silent as to the time of administering the oath, and did not conflict with that of the magistrate. But his entire certificate is to have effect; and if his adoption of the certificate of the magistrate is accompanied with qualifying or negative allegations, the officer’s return is to be taken with those qualifications. Now, the officer most clearly states that the appraisers, having been sworn, “ afterwards viewed the premises,” &c. The certificate of the appraisers is still more direct and explicit as to the fact that they were sworn before proceeding to make their appraisement. They say, “ we the subscribers, having been first sworn, have viewed the following described premises, which we have appraised,” &c. These certificates, if true, diow most clearly that the oath was administered before the appraisement, be that when it may. If the appraisement was on or before the 25th of September 1843, then the time of administering the oath is erroneously stated by the magistrate. If it be necessary to reject either of the dates, we may reject that of the magistrate of 16th October; and such rejection would seem to be well *480authorized by the case of Shove v. Dow, 13 Mass. 534. And in this mode we think the objection taken may be obviated, and the levy held good.
Secondly. Another view that may also be taken is, that the levy may be considered as taking effect from the time of the original seizure or taking of the land on the execution, and so the officer might, in carrying out this principle, date his entire proceedings as of the day of the commencement o* the levy, although the further proceedings, in the completion of the levy, might take place at a day subsequent to ¿he seizure. Rev. Sts. c. 73, § 22. Hall v. Hoxie, 3 Met. 253. This view of the question would give full force and effect to all the certificates and returns appertaining to this levy, and avoid all objections arising from discrepancy of dates. Suppose the levy to have been commenced on the 25th of September by making the seizure at that date, but the appraisement not made until the 16th of October; the oath might then properly have been administered on the 16th of October; the appraisers would then be duly qualified to act; they might, subsequently to that day,have made their appraisement ; and the levy be thus completed in regular, successive order of events, although the form of the certificate of the officer, standing alone, might indicate that the proceedings took place at an earlier date. With the statute provision, that he levy shall be considered as made at the time when the and is taken, it would seem reasonable to give the officer’s certificate the construction, that it had reference to the commencement of the proceedings, and not the consummation of the levy; especially where the dates of the subsequent proceedings are stated in the certificate of the magistrate or appraisers, and such construction is consistent with entire verity in the different certificates, and renders them all harmonious.
The court are therefore of opinion, that this Isry is not invalid by reason of any defect in the matter of the due administration of the oath to the appraisers.
2d. It is further objected to the validity of this levy, that the return by the officer does not set forth the time when the *481premises were taken on the execution. As to the suggestion that the precise point of time, even to the designation of the hour of the day when the land is taken, must be stated in the return, in order to render the levy valid, we perceive no statute provision requiring it. Under the general enactment requiring the officer to state the time when the premises were taken on the execution, we understand that the day, and not the particular hour and minute, is to be stated. A different provision will be found in the registry law, Rev. Sts. c. 59, § 24, requiring the register to note “ the day, hour and minute of reception ” of each deed.
The more serious objection under this second head, and one more strongly urged, is, that there is an entire omission to set forth the day on which the premises were taken on the execution. This is required by the statute, (Rev. Sts. c. 73, § 23,) and unless it is substantially complied with, the return is defective. It is conceded by the defendant’s counsel, that this is not directly stated in the words of the statute requisition ; but it is said to be necessarily implied in the statement contained in the return of the officer. He has returned that on 25th of September 1843, he “ extended this execution on said described land.” This certificate of the time of extending the execution is a good certificate to show that the premises were taken on execution on the 25th of September 1843. See Childs v. Barrows, (ante, 413.) It certainly imports a taking on execution, at a date as early as that. An extending of an execution on real estate necessarily includes a taking of the premises on execution, and it fixes the time of the taking at the same period with the completing of the extent, when no further recital is found in the return. We do not mean to suggest that a return of a levy, technically and carefully drawn, should not set forth distinctly the time of the original taking ; and especially if such taking on execution be the original lien by way of seizure, and the object be to secure a priority as regards other creditors.
The argument of the plaintiff has pressed upon our consideration various supposed cases of conflicting rights arising *482under different levies, and the necessity that would arise, in such cases, of direct averments, in the return, of the time of the taking on execution, with a view of settling questions of priority among the various creditors Who might make levies. It is sufficient to say, that no such conflict arises here. No other levy was made upon the premises, prior to the time when the officer certifies that he extended the execution of the plaintiff. The result to which we have come on this point is, that the certificate of the officer, stating the execution to have been extended on the 25th of September 1843, is a good averment of the taking of the premises in execution on that day, and that the omission to set forth more particularly, in a distinct recital, the time of the original taking does not vitiate the levy; but that the same is good as a levy made on the 25th of September. As such, it avails the plaintiff and vests in him a good title to the land levied on; and he has therefore sustained no injury through any defect in the return.

Judgment for the defendant far costs.